COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THE STATE OF TEXAS,                            §                No. 08-14-00014-CR

                       State,                   §                  Appeal from the

 v.                                             §                 171st District Court

 PHILLIP ANDREW FRIAS,                          §              of El Paso County, Texas

                       Appellee.                §                (TC# 20130D03266)

                                              §
                                            ORDER

       The Court GRANTS Anita Garcia’s fourth request for an extension of time within which

to file the Reporter’s Record until June 25, 2014.            NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita Garcia, Official Court Reporter for the 171st District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before June 25, 2014.

       If the Reporter’s Record is not filed by the due date, this Court will consider whether it is

necessary to abate the appeal for a hearing in the trial court to determine why the record has not

been filed.

       IT IS SO ORDERED this 28th day of May, 2014.

                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.